DETAILED ACTION

This action is in reply to the request for continued examination filed on 02/23/2020.
Claims 1, 8, and 14-16 have been amended.
Claims 1-16  have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2020 has been entered.

Response to Arguments

Applicant's arguments filed 02/01/2021 with respect to the 101 rejections have been fully considered but they are not persuasive. 
In page 3 of the Remarks, first paragraph, the Applicant asserted  “[r]egarding Step 2A, even if the claims include an abstract idea of commercial interactions, they are not directed  . . . . Specifically, the present claims include the limitation . . . which is not well understood, routine, and conventional in the field of online transactions.” However, per re-considering the claim limitations, the steps of the independent claim are directed toward generally linking the use of the judicial exception to a particular technological or field of use – see MPEP 2106.05(h). The use of “restrictive QR” code to store identifier 
The Applicant cited McRo court case and presented the arguments on page 4 in which the claims should be patent eligible. However, contrary to the Applicant’s contention, the claims here are critically different from that which were determined to be patent eligible in McRo, Inc. v. Bandai Namco Games America Inc., 837 F. 3d 1299 (Fed. Cir. 2016). The claims in McRo were directed to the creation of something physical- namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. at 1313. The claimed improvement was to how the physical display operated (to produce better quality images, unlike what is present here which is a claimed improvement in capturing the transaction identifier between two displays with no improvement in technology. The claims in McRo were thus not abstract in the sense that is dispositive here. Also, those claims avoided being “abstract” in another sense reflected repeatedly in our cases (based on a contrast not with “physical” but with “concrete”: they had the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it. McRo, 837 F. 3d at 1314; see Finjan Inc., Blue Coat Sys., Inc., 879 F. 3d at 1299, 1305-06 (Fed Cir. 2018); Apple, Inc., v. Amerath, Inc., 842 F. 3d 1299, 1241 (Fed. Cir. 2016); Affinity, Labs of Texas, LLC v. DIRECTV, LLC, 838 F. 3d, 1253, 1265 (Fed. Cir. 2016); see also Two- Way Media, 874 F. 3d at 1337; Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F. 3d 905, 909 (Fed. Cir. 2017); RecogniCorp, 855 F. 3d at 1326; Symantec, 838 F. 3d at 1316..
Applicant's arguments filed 02/01/2021 with respect to the 102 rejections have been fully considered but they are not persuasive. Per reviewing the claim limitations and the previous cited art, the cited reference still discloses the claim limitation in spite of the Applicant’s remarks. The claim limitation of interest is disclosed by Makhdumi as follows: started on the first terminal intended for the second terminal, and  second terminal performing a transaction with the second terminal  as a function of said element,  the element relating to the transaction started on the first terminal including a transaction identifier (Col. 6 ln 44-62 “ . . . In some implementations, the users 131b-c may be reimbursing the user 131a for payment of the original QR code via the payment network, or the users 131b-c may be making direct payments via the split tender QR code to the merchant (e.g., when the user 131a took a snapshot of the merchant's QR code, no payment processing occurred immediately). . . .”  & Col. 12, ln 35-45) Under BRI, the cited portion in Col. 6 discloses the second user(s) use the QR code provided by the first user (the payment processing does not occur when the first user took a snapshot from the terminal) and process at the merchant (“second terminal”). This corresponds to “second terminal (second users’ mobile device) performing  a transaction with the second terminal (other merchant device)”. QR code(s) correspond to transaction identifier(s) as discussed in the Applicant’s specification (3rd paragraph pg. 12. Fig. 1B discloses the user uses a mobile device to snap picture of the QR code.
Applicant's arguments filed 02/01/2021 with respect to the 103 rejections have been fully considered but they are not persuasive. Claims 1 and 8 are not allowable per above stated reasons. Therefore, the Examiner respectfully maintains the 103 rejections. Please refer to the 103 rejections below for more details.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-16 are directed to an abstract idea of commercial interactions, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1, 8, 14, 15, 16 recite, in part, a method of transferring transaction from the first communication terminal on the second communication terminal, provisioning with the first terminal of an element, performing a transaction with the second terminal. The limitation of transferring transaction data from the first communication terminal on the second communication terminal, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. This limitation is directed to commercial interactions in the form of finalizing a transaction via the use of generic computer components. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as at least a terminal, a transaction server, a reader of the element, a processor transferring transaction data from the first communication terminal on the second communication terminal. The generic computer components are recited at a high-level of generality (transferring data) such that it amounts no more than mere instructions to apply the exception using a 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 8, 14, 15, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least at least a terminal, a transaction server, a reader of the element, a processor to transferring transaction data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). The claim limitations are generally linking the use of the judicial exception to a particular technological environment or field of use MPEP 2106.05(h). Given the above reasons, a generic processing device associated with the transferring transaction data is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 11, 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makhdumi et al. (US 10,586,227 B2).
Regarding claim 1, Makhdumi discloses: Method for transferring transactions from a first communication terminal onto a second communication terminal, the transactions begun on the first communication terminal including a list of selected products in a shopping cart on the first communication terminal (Makhdumi, Fig. 1A & Col. 2 ln 52 – Col. 4 ln 8) list of items are generated in the POS terminal and presented with a “QR” code for scanning, the transaction transfer method comprising a provisioning with the first terminal of an element relating to a transaction (Makhdumi, Figure 1A & Col. 4 ln 53- Col. 5 ln 5) element of generated on the first terminal corresponds to a QR code started on the first terminal intended for the second terminal, and  second terminal performing a transaction with the second terminal  as a function of said element,  the element relating to the transaction started on the first terminal including a transaction identifier (Col. 6 ln 44-62 “ . . . In some implementations, the users 131b-c may be reimbursing the user 131a for payment of the original QR code via the payment network, or the users 131b-c may be making direct payments via the split tender QR code to the merchant (e.g., when the user 131a took a snapshot of the merchant's QR code, no payment processing occurred immediately). . . .”  & Col. 12, ln 35-45) Under BRI, the cited portion in Col. 6 discloses the second user(s) use the QR code provided by the first user (the payment processing does not occur when the first user took a snapshot from the terminal) and process at the merchant (“second terminal”). This corresponds to “second terminal (second users’ mobile device) performing  a transaction with the second terminal (other merchant device)”. QR code(s) correspond to transaction identifier(s) as discussed in the Applicant’s specification (3rd paragraph pg. 12. Fig. 1B discloses the user uses a mobile device to snap picture of the QR code.
Regarding claim 2, Makhdumi discloses: Transaction transfer method according to Claim 1, characterized in that the first terminal (Makhdumi, Fig. 1A & Col. 2 ln 52 – Col. 4 ln 8) list of items are generated in the POS terminal and presented with a “QR” code for scanning and the second terminal are connected to different telecommunications networks (Makhdumi, Col. 8 ln 37- Col. 9 ln 19)
Regarding claim 3, Makhdumi discloses: Transaction transfer method according to Claim 1, characterized in that the first terminal is connected to an Internet network (Makhdumi, Col. 45 ln 40 – Col. 46 ln 24).
Regarding claim 4, Makhdumi discloses: Transaction transfer method according to Claim 1, characterized in that the provision is a provision to a second terminal located a very short distance from the first terminal (Makhdumi, Fig. 1A & Col. 4 ln 27-43).
Regarding claim 8, Makhdumi discloses: Transaction method on a second terminal communication terminal, the transaction method comprising a reading of an element relating to a transaction started on a first communication terminal, the transaction begun on the first communication terminal including a list of selected products in a shopping cart on the first communication terminal, (Makhdumi, Fig. 1A & Col. 2 ln 52 – Col. 4 ln 8) list of items are generated in the POS terminal and presented with a “QR” code for scanning the reading initiating a connection of the second terminal to a transaction server via a communication network as a function of the read element, the element having been supplied by the first terminal to the second terminal, and relating to the transaction started on the first terminal including a transaction identifier (Col. 6 ln 44-62 “ . . . In some implementations, the users 131b-c may be reimbursing the user 131a for payment of the original QR code via the payment network, or the users 131b-c may be making direct payments via the split tender QR code to the merchant (e.g., when the user 131a took a snapshot of the merchant's QR code, no payment processing occurred immediately). . . .”  & Col. 12, ln 35-45) Under BRI, the cited portion in Col. 6 discloses the second user(s) use the QR code provided by the first user (the payment processing does not occur when the first user took a snapshot from the terminal) and process at the merchant (“second terminal”). This corresponds to “second terminal (second users’ mobile device) performing  a transaction with the second terminal (other merchant device)”. QR code(s) correspond to transaction identifier(s) as discussed in the Applicant’s specification (3rd paragraph pg. 12. Fig. 1B discloses the user uses a mobile device to snap picture of the QR code. Regarding claim 9, Makhdumi discloses: Transaction method according to Claim 8, characterized in that the second terminal is connected to a cellular telecommunication network (Col. 5, ln 20-45) 
Regarding claim 11, Makhdumi discloses: Transaction method according to Claim 8, characterized in that the reading comprises a capture of the element reproduced by the first terminal (Makhdumi, Fig. 1A & Col. 4 ln 27-43).
Regarding claim 13, Makhdumi discloses: Transaction method according to Claim 8, characterized in that the transaction method comprises an exchange of data between the second terminal and the transaction server authorizing a transaction as a function of the read element (Makhdumi, Fig. 5B, Col. 29 ln 65- Col. 30 ln 44).
Regarding claim 14, Makhdumi discloses:  A non-transitory memory for storing a program including program code instructions for performance of a transaction transfer method when the program is executed by a processor, the transaction transfer method for transferring transactions from a first communication terminal onto a second communication terminal, the transactions begun on the first communication terminal including a list of selected products in a shopping cart on the first (Makhdumi, Fig. 1A & Col. 2 ln 52 – Col. 4 ln 8) list of items are generated in the POS terminal and presented with a “QR” code for scanning, the transaction transfer method comprising a provision by a first terminal of an element relating to a transaction ((Makhdumi, Figure 1A & Col. 4 ln 53- Col. 5 ln 5) element of generated on the first terminal corresponds to a QR code, started on the first terminal intended for a second terminal, the second terminal performing a transaction as a function of said element, the element relating to the transaction started on the first terminal including a transaction identifier  (Col. 6 ln 44-62 “ . . . In some implementations, the users 131b-c may be reimbursing the user 131a for payment of the original QR code via the payment network, or the users 131b-c may be making direct payments via the split tender QR code to the merchant (e.g., when the user 131a took a snapshot of the merchant's QR code, no payment processing occurred immediately). . . .”  & Col. 12, ln 35-45) Under BRI, the cited portion in Col. 6 discloses the second user(s) use the QR code provided by the first user (the payment processing does not occur when the first user took a snapshot from the terminal) and process at the merchant (“second terminal”). This corresponds to “second terminal (second users’ mobile device) performing  a transaction with the second terminal (other merchant device)”. QR code(s) correspond to transaction identifier(s) as discussed in the Applicant’s specification (3rd paragraph pg. 12. Fig. 1B discloses the user uses a mobile device to snap picture of the QR code.
Regarding claim 15, Makhdumi discloses: Communication terminal comprising at least one of the following devices:
•    a transaction transfer module providing an element relating to a transaction started on the terminal intended for another terminal,  , the transactions begun on the terminal including a list of selected products in a shopping cart on the terminal (Makhdumi, Fig. 1A & Col. 2 ln 52 – Col. 4 ln 8) list of items are generated in the POS terminal and presented with a “QR” code for scanning, the other terminal performing a transaction as a function of said element, the element relating to the transaction  (Col. 6 ln 44-62 “ . . . In some implementations, the users 131b-c may be reimbursing the user 131a for payment of the original QR code via the payment network, or the users 131b-c may be making direct payments via the split tender QR code to the merchant (e.g., when the user 131a took a snapshot of the merchant's QR code, no payment processing occurred immediately). . . .”  & Col. 12, ln 35-45) Under BRI, the cited portion in Col. 6 discloses the second user(s) use the QR code provided by the first user (the payment processing does not occur when the first user took a snapshot from the terminal) and process at the merchant (“second terminal”). This corresponds to “second terminal (second users’ mobile device) performing  a transaction with the second terminal (other merchant device)”. QR code(s) correspond to transaction identifier(s) as discussed in the Applicant’s specification (3rd paragraph pg. 12. Fig. 1B discloses the user uses a mobile device to snap picture of the QR code.
•    a reader of the element relating to a transaction started on another communication terminal, the reader controlling a connection of the terminal to a transaction server via a communication network as a function of a read element, the element having been supplied by the other terminal to the communication terminal (Makhdumi, Col. 45 ln 40 – Col. 46 ln 24).
Regarding claim 16, Makhdumi discloses: A non-transitory memory for storing a program including program code instructions for performance of a transaction method when the program is executed by a processor, the transaction method on a second terminal communication terminal, the transaction method comprising a reading of an element relating to a transaction started on a first communication terminal (Makhdumi, Fig. 1A & Col. 2 ln 52 – Col. 4 ln 8) list of items are generated in the POS terminal and presented with a “QR” code for scanning, the reading initiating a connection of the second terminal to a transaction server via a communication network as a function of the read (Makhdumi, Fig. 5B, Col. 29 ln 65- Col. 30 ln 44).the element having been supplied by the first terminal to the second terminal (Makhdumi, Fig. 1A & Col. 4 ln 27-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 5, 6, 7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi et al. (US 10,586,227 B2) in view of Stals et al. (US 8,332,323 B2).
Regarding claim 5, Muni discloses: Transaction transfer method according to Claim 1.
 Muni, however, does not disclose the following. Stals teaches:
characterized in that the provision comprises a transmission of the element by the first terminal via a personal network (Stals, Fig. 2 113 & Col. 9 lines 35-42 “Furthermore, an identification code generator 111 is provided, which receives the generated transaction information 112 and generates a code 113 which is output via advantageously one-way communication. The code 113 may be a QR code or any other auto identification code or method, where any appearance of the code such as visual, via an audio transmission or via an RF transmission can be implemented.”) personal network corresponds to RF transmission or audio transmission as disclosed in the current application (“The personal network uses, in particular, one of the many currently available technologies such as Bluetooth, the technology referred to as HomeRF (Home Radio Frequency, a very short range radiofrequency technology), ZigBee, infrared, etc.”).
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “transmission of the element via a personal network” as taught by Stals with the invention disclosed by Muni to better enhance data security while performing a transaction. 
Regarding claim 6, Muni discloses: Transaction transfer method according to Claim 1.
 Muni, however, does not disclose the following. Stals teaches:
characterized in that the provision comprises a reproduction of the element by the first terminal in the form of a display of a QR code which makes up the element (Stals, Fig. 2 113 & Col. 9 lines 35-42 “Furthermore, an identification code generator 111 is provided, which receives the generated transaction information 112 and generates a code 113 which is output via advantageously one-way communication. The code 113 may be a QR code or any other auto identification code or method, where any appearance of the code such as visual, via an audio transmission or via an RF transmission can be implemented.”).
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “reproduction of the element in the form of a QR code” as taught by Stals with the invention disclosed by Muni to conveniently provide a way for user to capture data using a mobile device. 
Regarding claim 7, Muni discloses: Transaction transfer method according to Claim 1.
 Muni, however, does not disclose the following. Stals teaches:
Transaction transfer method according to Claim 1, characterized in that the element comprises one or more of the following data:
transaction data, including at least one of the following transaction data: an address of the transaction server; a transaction sum; a transaction object; a transaction identifier (Stals, Col. 10, lines 29-40, “The message matcher 131 may have a time stamp, a time counter or any other time-related functionality 136, in order to perform a certain way of message matching. Both messages, i.e., the first message 115 and the second message 125 may comprise a transaction identification. Furthermore, both messages may comprise an identification of the first entity, but do not necessarily have to comprise an identification of the second entity. Based on the transaction identification and/or the identification of the first entity or based on a certain identification of a product or a service which is e.g. a product ID or a product price, the message matcher will search for received messages having such related information.”) Transaction data could be a transaction identification; an identifier of a transaction recipient; an identifier of a transaction originator;
a link to one or more of the transaction data (Stals, Col 10, lines 29-40, “Based on the transaction identification and/or the identification of the first entity or based on a certain identification of a product or a service which is e.g. a product ID or a product price, the message matcher will search for received messages having such related information.”) The element comprises a transaction identification which also links to a product ID or service, or a product price. 
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “transaction data and link to one or more transaction data” as taught by Stals with the invention disclosed by Muni to conveniently tracking the data for the transaction.
Regarding claim 10, Muni discloses: Transaction method according to Claim 8.
 Muni, however, does not disclose the following. Stals teaches:
Transaction method according to Claim 8, characterized in that the reading comprises a reception of the element transmitted by the first terminal on a personal network (Stals, Col. 9 35-42 & Col. 11, lines 46-58) Personal network corresponds to RF transmission or audio transmission which is used between the first entity and the second entity. Identification code reader to read the code corresponds to a reception of the element. 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “reception of the element” as taught by Stals with the invention disclosed by Muni to conveniently provide a way for user to capture data using a mobile device. 
Regarding claim 12, Muni discloses: Transaction method according to Claim 8.
 Muni, however, does not disclose the following. Stals teaches:
Transaction method according to Claim 8, characterized in that the transaction method comprises a connection of the second terminal to the transaction server via a telecommunication (Stals, Fig. 3B step 40- 41 & Col. 11 lines 16-25 & Col. 11 lines 26-28).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “a connection via a telecommunication network” as taught by Stals with the invention disclosed by Muni to conveniently provide a way for a better enhancement of transaction security. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2021